Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a system or method for performing a continuous infusion process using at least two infusion devices, the second infusion device is operated for a predetermined delivery time in an intermediate phase immediately following the first phase to deliver the second fluid at the first flow rate, the intermediate phase including only operation for the predetermined delivery time to deliver the second fluid at the first flow rate, and wherein the first infusion device and the second infusion device communicate with each other from the processor of the first infusion device to the separate processor of the second infusion device to transfer information concerning the first flow rate, the processor of the second infusion device calculating the predefined delivery time according to the first flow rate and the predefined delivery volume in combination with the other limitations of the independent claims.
The closest prior art of record is Uber et al. (US 2011/0209764), Junker (US 2006/0224140), and Rebours (US 2008/0269678). Uber discloses a method and system for performing a continuous infusion process (Figure 10B) using at least two infusion devices (1190, 1410) controlled by a single, central processor (1422), wherein the second infusion device is operated for a predetermined delivery time in an intermediate phase immediately following the first phase to deliver the second fluid at the first flow rate, the intermediate phase including only operation for the predetermined delivery time to deliver the second fluid at the first flow rate (Phase 2; Figure 10B; [0093]), wherein the processor of the system determines the predefined delivery time (via control unit 1442; Figure 10A; [0092]; [0093]). However, Uber fails to explicitly disclose or suggest that the second infusion device comprises a processor separate from a processor of the first infusion device, and wherein the first infusion device and the second infusion device communicate with each other from the processor of the first infusion device to the processor of the second infusion device to transfer information concerning the first flow rate, the processor of the second infusion device calculating the predefined delivery time . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783